                       Case 3:21-cv-01431-SK Document 4 Filed 02/26/21 Page 1 of 1
AO 120 (Rev. 08/10) &$1'YHUVLRQ

 'RQRWPDLOVHHHILOLQJLQVWUXFWLRQVDWERWWRPRISDJH
                              Mail Stop 8                                                   REPORT ON THE
TO:
        Director of the U.S. Patent and Trademark Office                            FILING OR DETERMINATION OF AN
                            P.O. Box 1450                                           ACTION REGARDING A PATENT OR
                    Alexandria, VA 22313-1450                                                 TRADEMARK

                 In Compliance with 35 U.S.C. § 290 and/or 15 U.S.C. § 1116 you are hereby advised that a court action has been
         filed in the U.S. District Court IRUWKH1RUWKHUQ'LVWULFWRI&DOLIRUQLD on the following
      ✔ Trademarks or
      G                     G Patents.   (   G   the patent action involves 35 U.S.C. § 292.):

DOCKET NO.                     DATE FILED                        U.S. DISTRICT COURT
                                                                                         Northern District of California
PLAINTIFF                                                                 DEFENDANT
 Schrader Cellars, LLC                                                      Robert M. (Randy) Roach, Jr.



       PATENT OR                    DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                  OR TRADEMARK
1 5,176,523                              4/4/2017                   Schrader Cellars, LLC

2 5,176,526                              4/4/2017                   Schrader Cellars, LLC

3 5,176,530                              4/4/2017                   Schrader Cellars, LLC

4 5,279,742                              9/5/2017                   Schrader Cellars, LLC

5


In the above—entitled case, the following patent(s)/ trademark(s) have been included:
DATE INCLUDED                  INCLUDED BY
                                                      G
                                                   Amendment                 G   Answer          G   Cross Bill   G   Other Pleading
       PATENT OR                     DATE OF PATENT
                                                                                     HOLDER OF PATENT OR TRADEMARK
     TRADEMARK NO.                   OR TRADEMARK
1

2

3

4

5


In the above—entitled case, the following decision has been rendered or judgment issued:
DECISION/JUDGMENT




CLERK                                                     (BY) DEPUTY CLERK                                        DATE
    6XVDQ<6RRQJ

(ILOLQJLQVWUXFWLRQV3OHDVHVDYHDQGHILOHLQ&0(&)XQGHU2WKHU)LOLQJV!2WKHU'RFXPHQWV!3DWHQW7UDGHPDUN5HSRUW
